          Case 1:94-cr-00313-CSH Document 896 Filed 05/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________
                                     )
UNITED STATES OF AMERICA             )                       94 Cr. 313 (CSH)
                                      )                         MAY 26, 2020
            - against –              )
                                             )
JAIME RODRIGUEZ,                             )
                                             )                   ORDER
                                             )
            Defendant,
____________________________________)

To: Office of the United States Marshal

         It is hereby Ordered:

         That the Defendant, Jaime Rodriguez, Reg. # 34911-054, having been resentenced in the

above case to a term of Time Served; and the Court’s prior Order staying the execution of that

resentence having been vacated; the United States Marshals are to RELEASE the Defendant

forthwith, unless any pending warrants, detainers or other issues are encountered.

Dated:     New Haven, Connecticut
              May 26, 2020



                                                         CHARLES S. HAIGHT JR.
                                                    s / _______________________________
                                                         CHARLES S. HAIGHT, JR.
                                                         Senior United States District Judge
